           Case 2:17-cv-02436-TLN-CKD Document 53 Filed 10/09/20 Page 1 of 2
                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA


KEITH CANDLER,                                    No. 2:17-cv-2436 TLN CKD P

                   Plaintiff,

           v.

J. STEWART, et al.,
                                                  ORDER & WRIT OF HABEAS CORPUS
                   Defendants.                    AD TESTIFICANDUM
                                          /

Keith Candler, CDCR # K-25679, a necessary and material witness in a settlement conference in
this case on November 5, 2020, is confined in California State Prison, Sacramento (SAC), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Dennis M. Cota, by telephonic-conferencing from his place of confinement, on
Thursday, November 5, 2020 at 1:00 p.m.

                                  ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
           commanding the Warden to produce the inmate named above, by telephonic-
           conferencing, to participate in a settlement conference at the time and place above, until
           completion of the settlement conference or as ordered by the court. Telephonic-
           conferencing connection information will be supplied via separate email.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and is
           ordered to provide the new custodian with a copy of this writ.

        3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
           Office at California State Prison, Sacramento at (916) 294-3072 or via email.

        4. If prison officials have any questions concerning the telephonic connection or difficulty
           connecting, they shall contact Christy Pine, Courtroom Deputy, at
           cpine@caed.uscourts.gov.

                       WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SAC, P.O. Box 290002, Represa, California 95671:

WE COMMAND you to produce the inmate named above to testify before Judge Cota at the
time and place above, by telephonic-conferencing, until completion of the settlement conference
or as ordered by the court.

/////
      Case 2:17-cv-02436-TLN-CKD Document 53 Filed 10/09/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: October 8, 2020
                                             _____________________________________
                                             CAROLYN K. DELANEY
                                             UNITED STATES MAGISTRATE JUDGE




cand2436.841t
